department of the treasury internal_revenue_service washington c jul tax_exempt_and_government_entities_division tiep ra ad ein hospital region re dear this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the plan for the plan years ending april have been granted subject_to the following conditions and starting with the quarterly contribution due on date the hospital will make the required quarterly payments to the plan in a timely fashion while the plan is subject_to the waivers of the minimum_funding_standard and the hospital makes the minimum required contributions to the plan for the plan years ending april30 and20 respectively without applying for a waiver of the minimum_funding_standard by date and your authorized representative agreed to these conditions in a letter dated date if any one of these conditions is not met the waivers of the minimum_funding_standard granted for the plan for the plan years ending april and are retroactively null and void the conditional waivers granted for the plan for the plan years ending april and have been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of employee_retirement_income_security_act_of_1974 erisa both as in effect prior to the pension_protection_act of ppa the amount for which this waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of date and the hospital is a sec_503 tax-exempt not-for-profit critical access hospital providing inpatient outpatient and emergency care services for residents of the region the hospital was previously licensed to operate an 82-bed acute care facility a 12-bed behavioral health services unit a home health agency and a hospice in the hospital was designated as a critical access hospital by medicare and is limited to acute beds and behavioral health beds a substantial portion of the hospital's income derives from medicare and commercial insurer reimbursements and conversely the hospital is likewise subject_to financial risk arising from uninsured patients the current financial hardship was brought on by the financial effects of several key factors changes in the population of the community serviced by the hospital and reductions in reimbursement payments from medicare and commercial insurers due to these factors the hospital incurred losses of dollar_figure materially reducing its liquid_assets and significantly threatening its ability to remain current with its liabilities hospital that it has experienced a substantial business hardship for the four fiscal years ending in date total expenses exceeded unrestricted revenues by it is clear from the financial information provided by the resulting in a material decrease in unrestricted net assets dollar_figure over a four-year period in response to its business hardship the hospital has adopted a detailed action plan focused toward revenue enhancement and recovery_of its financial footing including the following steps the hospital was converted to critical access designation under which medicare reimbursements are made at cost plu sec_1 all contracts with third party payers are being reviewed and renegotiated internal revenue cycle procedures have been reviewed and materially improved additional physicians required for serving the community have been recruited improving the hospital's ability to bring in additional revenue and significant specific actions including freezing the pension_plan have been taken to reduce and control expenses the hospital's action plan is specific detailed and comprehensive and results since implementation showing clear indications of raversing the hospital's business hardship these steps have already shown clear signs of financial reversal from an annual loss of ‘ipproximately dollar_figure million for the fye to a loss of approximately dollar_figure thousand in fye furthermore net unrestricted assets have improved by total assets have improved by and cash and cash equivalents have improved by indeed financial information submitted by the hospital indicates a significant improvement in the hospital's profitability since the action plan was put into effect moreover the pension_plan has been frozen so that further increases in plan liabilities have been constrained have and based on the schedule sb's for the plan years ending april april and april the hospital has made all the minimum required contributions assuming that the and waivers are granted furthermore the hospital's authorized representative has indicated that the hospital is up to date with all the required quarterly contributions for the plan_year ending april based on this information it appears that the hospital's action plan to improve its financial position has been successful accordingly the hospital's business hardship appears temporary accordingly the hospital's requests for waivers of the minimum_funding_standard for the plan for the plan years ending april been granted subject_to the conditions enumerated above your attention is called to sec_412 of the code and sec_304 of erisa both in effect prior to ppa ‘08 which describe the consequences that would result in the event either the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 cx7 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illlnois and o your authorized representative pursuant to a power_of_attorney on fila in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact ‘d at sincerely yours david m ziegler manager employee_plans actuarial group cc
